Name: Council Regulation (EC) No 3361/94 of 29 December 1994 opening tariff quotas with respect to Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: international trade;  European construction;  economic geography;  EU finance;  trade;  tariff policy
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 356/5 COUNCIL REGULATION (EC) No 3361/94 of 29 December 1994 opening tariff quotas with respect to Austria, Finland and Sweden THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 of the Act concerning their conditions of accession to the Community, Austria, Finland and Sweden will apply the Common Customs Tariff as of 1 January 1995 ; Whereas, following these accessions, negotiations will have to take place under Article XXIV, paragraph 6, of the General Agreement on Tariffs and Trade 1994 (GATT 1994), in order to resolve instances where applications of the Common Customs Tariff by the new Member States leads to modification or withdrawal of tariff concessions previously granted by them ; Whereas the application of the Common Customs Tariff by the new Member States will lead to a reduction of some import duties and increase of some other duties ; Whereas it is appropriate for the Community to provide temporary relief to its trading partners for the most serious cases in which there is an increase in import duties ; whereas, therefore, certain customs duties have to be reduced on an autonomous basis during the period 1 January to 30 June 1995, after which period the negoti ­ ations will have to be terminated ; Whereas Article 1 69 of the Act concerning the conditions of accession of Norway, Austria, Finland and Sweden allows, where so required by reason of accession, adaption of acts of the institutions done prior to accession, to 30 June 1995, the import duties as indicated in the Annex to the products within the tariff quotas as listed in that Annex. 2. Paragraph 1 shall apply, provided that the goods in question :  are released for free circulation in the territory of Austria, Finland or Sweden, respectively, and are consumed there or undergo processing conferring Community origin there, and  remain under customs supervision pursuant to the relevant Community provisions on end-use (Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code, Articles 21 and 82). 3 . The provisions of paragraph 1 shall be applicable only if a licence issued by the relevant Austrian , Finnish or Swedish authorities, respectively, stating that the goods in question all within the scope of the provisions contained in paragraph 1 , is submitted in support of the declaration of entry for release for free circulation . 4. The competent Austrian, Finnish or Swedish autho ­ rities respectively, shall take whatever measures are needed to ensure that the final consumption of the product in question, or the processing by which it acquires Community origin, takes place in the territory of Austria, Finland or Sweden, respectively. HAS ADOPTED THIS REGULATION : Article 1 1 . The Republic of Austria, the Republic of Finland and the Kingdom of Sweden shall apply from 1 January Article 2 This Regulation shall enter into force on the date and subject to the entry into force of the Treaty of Accession of Austria, Finland and Sweden . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1994. For the Council The President K. KINKEL No L 356/6 Official Journal of the European Communities 31 . 12. 94 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO AUSTRIA Amount of  CN code 1 995 Duty rate quota Currency Summary description reduced to $ 0007 r Ecu 000 ex Chapter 29 Organic chemicals falling within the following 0 % 66 297 85 000 subheadings : 2902 50 2909 19 2912 19 2918 30 2918 90 2929 10 2930 90 10 2930 90 95 ex Chapter 31 Fertilisers falling within subheading 3105 30 0 % 12 479 16 000 ex Chapter 37 Photographic goods falling within the following 0 % 77 216 99 000 subheadings : 3701 10 3701 30 3701 91 3701 99 3702 44 ex Chapter 38 Diagnostic reagents falling within heading 3822 00 4% 77 216 99 000 ex Chapter 39 Plastics falling within the following subheadings : 1,3% 157 552 202 000 3901 90 3902 90 3904 69 Plastics falling within the following subheadings : 0% 218 390 280 000 3907 10 3911 90 3920 51 ex Chapter 84 Computers falling within the following sub- 0 % 28 859 37 000 headings : 8471 20 20 8471 20 80 8471 99 10 8471 99 80 Computer parts falling within subheading 8473 30 0 % 135 324 173 500 31 . 12. 94 Official Journal of the European Communities No L 356/7 CN code 1995 Duty rate Summary description reduced to Amount of quota Ecu 000 Currency $ 000 ex Chapter 85 Semiconductors falling within the following sub- 0 % 24 366 328 644 headings within 8541 : 8541 10 8541 21 8541 29 8541 30 8541 50 8541 90 Semiconductors falling within the subheadings of 1 % 9 665 130 356 8541 40 Integrated circuits falling within heading 8542 0 % 134 640 1 816 000 No L 356/8 Official Journal of the European Communities 31 . 12. 94 FINLAND CN code 1995 Duty rate Summary description reduced to Amount of quota Ecu 000 Currency Finmarks 000 ex Chapter 29 Organic chemicals falling within the following 0 % 29 131 170 500 subheadings : 2905 31 2909 19 2912 19 2915 32 2916 12 2918 30 2918 90 2929 10 2930 90 10 2930 90 95 2933 39 30 2933 39 80 2940 00 ex Chapter 32 Pigments and other colouring matter falling within 1,4 % 1 623 9 500 the following in subheading 3204 17 ex Chapter 35 Enzymes falling within subheading 3507 90 0 % 2 734 16 000 ex Chapter 37 Photographic products falling within the following 2 % 7 689 45 000 subheadings : 3701 10 3701 90 ex Chapter 38 Miscellaneous chemical products falling within the 0% 21 357 125 000 following subheadings : 3811 21 3815 11 3815 12 3822 00 ex Chapter 39 Plastics falling within the following subheadings : 0 % 33 830 198 000 3901 10 3901 20 3901 90 3902 10 3902 90 3903 1 1 3904 10 3904 69 3905 20 3906 90 3907 60 3908 10 3910 00 3911 90 Plastics falling within the following subheadings : 8,5 % 6 322 37 000 3920 62 3920 91 31 . 12. 94 Official Journal of the European Communities No L 356 9 CN code 1995 Duty rate Summary description reduced to Amount of quota Ecu 000 Currency Finmarks 000 ex Chapter 84 Computers falling within heading 8471 0,9 % 273 000 350 000 ($ 000) Computer parts falling within heading 8473 30 0,9 % 156 000 200 000 ($ 000) ex Chapter 85 Semiconductors falling within heading 8541 2,2 % 57 237 335 000 Integrated circuits falling within heading 8542 0 % 257 141 1 505 000 ex Chapter 90 Orthopaedic equipment falling within heading 9021 0 % 6 835 40 000 Oscilloscopes and other measuring instruments 4,8% 4 613 27 000 falling within the following subheadings : 9030 10 90 9030 20 90 9030 31 90 9030 39 90 9030 40 90 9030 81 89 9030 89 89 No L 356/ 10 Official Journal of the European Communities 31 . 12. 94 SWEDEN CN code 1995 Duty rate Amount of Summary description reduced to quota ex Chapter 3 Metric Tons Metric Tons Freshwater crayfish, frozen, cooked and in brine, of 0 % 3 000 (*) 3 000 (*) the genus : Procambarus clarkii, Procambarus acutus, and Pacifastacus leniusculus falling within subheadings ex 0303 19 10 and ex 0306 39 10 ex Chapter 28 ECU 000 Swedish kr 000 Inorganic chemicals falling within subheading 0 % 1 533 14 000 2825 70 ex Chapter 29 Organic chemicals falling within the following subheadings : 2916 12 6,3 3 012 27 500 2918 30 6,8 2 793 25 500 2918 90 2929 10 ex Chapter 32 Pigments and other colouring matter falling within 0 % 5 859 53 500 the following subheadings : 3204 17 3206 10 ex Chapter 35 Prepared glues and enzymes falling within the 0,9% 4 216 38 500 following subheadings : 3506 91 3507 90 ex Chapter 37 Photographic falling within the following sub- 0 % 35 154 321 000 headings : 3701 10 10 3701 20 3701 30 3701 91 3701 99 3702 43 3702 44 3702 55 3702 95 3703 20 3703 90 3707 90 ex Chapter 38 Miscellaneous chemical products falling within the 0 % 6 1 33 56 000 following subheadings : 3802 90 3807 00 3811 21 3823 90 50 (*) Annual basis taking account seasonal consumption. 31 . 12. 94 No L 356/ 11Official Journal of the European Communities CN code 1995 Duty rate Amount of Summary description reduced to quota ex Chapter 39 Plastics falling within the following subheadings : 8,5% 4 819 44 000 3901 90 3904 69 3906 90 ex Chapter 44 The following products falling within subheading 0 % 7 500 (m3) 7 500 (m3) 4412 19 : Plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm ex Chapter 76 The following products falling within subheadings 2,3 % 700 tonnes 700 tonnes 7606 12 and 7607 11 : aluminium can sheet ex Chapter 84 Computers falling within the following sub ­ headings : 8471 20 3,4 % 184 852 237 000 ($000) 8471 91 8471 92 3 % 375 553 481 500 ($000) 8471 93 8471 99 ex Chapter 85 Records and tapes falling within the following 0 % 25 352 231 500 subheadings : 8524 21 90 8524 22 90 8524 23 90 8524 90 10 8524 90 99 Semiconductors falling within the following sub ­ headings : 8541 10 2,3 % 29 870 272 745 8541 21 8541 29 8541 30 8541 40 1 1 8541 40 19 8541 50 8541 40 91 3,5 % 21 538 224 059 8541 40 93 8541 40 99 8541 60 8541 90 Integrated circuits falling within the following subheadings : 8542 11 2,3 % 241 541 2 205 551 8542 19 8542 20 8542 80 8542 90 3,6 % 727 6 637 No L 356/12 Official Journal of the European Communities 31 . 12. 94 CN code 1995 Duty rate Amount of Summary description reduced to quota ex Chapter 90 Optical fibres and lenses falling within heading 0 % 9 144 83 500 9001 : Medical equipment falling in all subheadings within 3 % 63 848 583 000 9018 Orthopaedic equipment falling within the following subheadings : 9021 11 0 % 6 571 60 000 9021 19 9021 21 9021 29 9021 30 9021 40 1,8 % 767 7 000 9021 90 10 9021 50 3 % 14 620 133 500 9021 90 90 Oscilloscopes and other measuring instruments 3,5% 15 277 139 500 falling within the following subheadings : 9030 10 90 9030 20 90 9030 31 90 9030 39 30 9030 39 91 9030 39 99 9030 40 90 9030 81 89 9030 89 89 9030 89 99 9030 90 90